PER CURIAM.
Appellant pled guilty to two counts of possession of a controlled substance and one count each of trespass, driving while license suspended and grand theft. He was adjudicated guilty and placed on probation for three years. The only issue on appeal is the propriety of imposing, over defense objection, special probation conditions prohibiting Appellant from using alcohol or entering bars. We agree with Appellant that the record fails to show the requisite connection between these conditions and the crimes of which Appellant was convicted. MacIntyre v. State, 625 So.2d 118 (Fla. 5th DCA 1993); Grate v. State, 623 So.2d 591 (Fla. 5th DCA 1993).
Special Conditions (b) and (j) are stricken. In all other respects, the judgment is affirmed.
PLEUS, MONACO and TORPY, JJ., concur.